Citation Nr: 0920124	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-07 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Entitlement to service connection for claimed depression.  




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel






INTRODUCTION

The Veteran served on active duty from April 1969 to December 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the RO.  

During the appeal period, in March 2008, the RO denied 
service connection for benign prostatic hypertrophy and a 
tumor on the left side.  In the March 2008 VA Form 9, Appeal 
to Board of Veterans Appeals, the Veteran continued his 
arguments regarding these claims.  

If the Veteran wishes to claim service connection for a 
chronic prostate or urinary condition or for a tumor on the 
left side, he should contact the RO and do so with 
specificity.  


FINDINGS OF FACTS

1.  The Veteran is not shown to have manifested complaints or 
findings referable to elevated blood pressure in service or 
during the first year following discharge therefrom.  

2.  The Veteran has not presented competent evidence 
sufficient to establish a current diagnosis of hypertension.  

3.  The Veteran is not shown to have manifested complaints or 
findings of depression or any prostate or urinary disorder in 
service or for many years thereafter.  

4.  The currently demonstrated depression claimed or 
psychiatric condition is not shown to be due to an event or 
incident of his active service.  



CONCLUSIONS OF LAW

1.  The Veteran is not shown to have a disability manifested 
by hypertension due to disease or injury that was incurred in 
or aggravated by active service. nor may any be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  The Veteran's disability manifested by depression is not 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§§ 5100 et seq.  

Here, the Veterans Claims Assistance Act of 2000 (VCAA) duty 
to notify and assist has been satisfied.  Notice as to what 
evidence needed has been provided, and there is no indication 
that there is additional evidence or development that should 
be undertaken.  

Further, the Veteran was notified of the type of evidence 
necessary to establish a disability rating and effective date 
for that disability.  A November 2006 letter provided 
pertinent notice and development information.  

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection.  In the absence 
of evidence of inservice medical treatment for hypertension 
or depression or for many years thereafter, the Board finds 
that any medical opinion would be based on pure speculation.  
See 38 C.F.R. § 3.102 (service connection may not be 
predicated on a resort to speculation or remote possibility).  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


Criteria for service connection 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., hypertension) which are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  

Secondary service connection may be found where a service 
connected disability has aggravated a non-service-connected 
condition; when aggravation of a non-service-connected is 
proximately due to or the result of a service-connected 
disorder, the veteran will be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  




Entitlement to service connection for hypertension

The problem with the Veteran's claim of service connection 
for hypertension arises with the first element of 
Hickson/Pond, which is evidence of current disability.  

The Veteran has provided no medical evidence to show a 
current diagnosis of hypertension.  A grant of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  See 
38 U.S.C.A. § 1110.  

Without proof of current disability, there can be no valid 
claim.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995); Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  

Further, there were no findings, complaints or diagnoses 
regarding hypertension noted during service.  Still further, 
the medical evidence of record does not include any medical 
statements or opinions concerning hypertension and service.  
He submitted private medical records; however, there was no 
reference to or more importantly, a diagnosis of 
hypertension.  

The only evidence of record that tends to support the claim 
for the Veteran's own lay statements.  However, the Board 
finds that his statements alone are not sufficient to 
establish a diagnosis of hypertension in service or 
thereafter.  

Here, the Board notes that the Veteran stated that his 
"medical condition [was] excellent at the time of his 
discharge examination.  His heart and vascular system were 
reported to be normal.  No findings of elevated blood 
pressure were recorded at that time.  

Thus, any assertion of having had high blood pressure in 
service is not credible.  In fact, he has not presented any 
specific lay assertion for linking the development of 
hypertension to service based on a continuity of 
symptomatology or treatment following his period of active 
duty.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a claim for service connection for 
claimed hypertension.  


Entitlement to service connection for depression

Initially, the Board notes that the Veteran did not manifest 
complaints or findings referable to depression or an 
innocently acquired psychiatric disorder in service.  
Further, the records do not show treatment or even 
manifestations of any psychiatric condition earlier than many 
years after service.  

The earliest evidence denoting depression consists of a 
private physician's statement dated in September 2007.  This 
date is significant in that there was an extended period of 
time between service discharge and the report of clinical 
depression.  Cf. Mense v. Derwinski, 1 Vet. App. 354 (1991) 
(veteran failed to provide evidence of continuity of 
symptomatology of low back condition).  

Still further, the record does not contain any competent 
evidence showing that any current psychiatric disorder is 
related to a documented event or incident of his service.  

The private physician in September 2007 indicated that, as 
the result of an accident in service, the Veteran was exposed 
to Agent Orange and later hospitalized when he was cauterized 
and subsequently developed urinary dysfunction that was 
eventually diagnosed as benign prostatic hypertrophy.  The 
physician opined that, due to his urinary problems, the 
Veteran was "clinically depressed."  

Initially, the Board finds that the submitted medical 
statements are not shown to have been based on more than 
history that had been related by the Veteran and recorded at 
a time remote from service.  

There is no notation in the service treatment record showing 
that the Veteran was hospitalized or treated for urinary 
problems or prostate hypertrophy during service.  

Moreover, any history based on lay assertions of the Veteran 
developing benign prostatic hypertrophy or urinary retention 
due to a continuity of symptomatology or treatment since 
service is not credible, given the Veteran's own apparent 
inconsistent responses over time.  

The service discharge examination was negative in this 
regard.  His genitourinary system was normal, and a 
urinalysis was negative.  More importantly, as noted, he 
expressly described his health as being excellent.  

The Veteran in this regard has presented no competent 
evidence to causally link the onset of chronic depression or 
any other innocently acquired psychiatric condition to a 
documented event or incident of his active service.  
Moreover, he has not voiced any probative information 
referable to the date of onset of a chronic prostate or 
urinary disorder following service.  

The Veteran now asserts that he was exposed to Agent Orange 
during his service in Republic of Vietnam, but current benign 
prostatic hypertrophy by itself is not one of the conditions 
identified as being presumptively linked to such exposure.  
Without supporting nexus evidence, the Board need not 
meaningfully address or further develop the claim of service 
connection for depression on a secondary basis.  

The United States Court of Appeals for Veterans Claims 
(Court) has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Therefore, on this record, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for a disability manifested by depression.  





ORDER

Service connection for claimed hypertension is denied.  

Service connection for depression is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


